Citation Nr: 1203633	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  09-01 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Board notes that medical evidence received after the December 2008 statement of the case relates to PTSD treatment and is not pertinent to the Veteran's hearing loss disability.  Accordingly, remand to the RO for review of the recently submitted evidence is not indicated.

A May 2010 document from the Veteran's representative states that the Veteran requested a BVA hearing on his January 2009 substantive appeal.  The Board has reviewed the substantive appeal and it shows that the Veteran checked that he did not want a Board hearing.  Consequently the Board finds that there has been no request for a Board hearing and that the Veteran's claim is ready for Board review.


FINDING OF FACT

Hearing loss was not manifested during the Veteran's active duty service or for many years after separation from service, and the most probative evidence indicates that the Veteran's current bilateral hearing loss is not related to such service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated as a result of the Veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).
	
In April 2007, the RO sent a letter to the Veteran which advised him of the VCAA, including the types of evidence and/or information necessary to substantiate his claim and the relative duties upon himself and VA in developing his claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter advised him of the bases for assigning ratings and effective dates if service connection is granted.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

As to the duty to assist, VA has associated with the claims folder the Veteran's service treatment records, VA medical records, and private medical records.  The Veteran has been provided a VA examination.  The Veteran has submitted medical statements in support of his claim.  The Veteran has not asserted, and the record does not indicate, that there are any additional obtainable pertinent records.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal.  

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Law and Regulations

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  The United States Court of Appeals for Veterans Claims (Court) has held that the regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304 (2011); Hensley, 5 Vet. App. at 159-60.

III.  History and Analysis

The Veteran asserts that he developed bilateral hearing loss due to noise exposure during service.  He reported that he was exposed to constant noise from 105 howitzers on a daily basis.  He stated that he did not wear hearing protection while firing the artillery.  The Veteran submitted two physician statements in support of his claim.  As explained below, the Board finds that the most probative evidence indicates that the Veteran's current hearing loss is unrelated to service.

Audiometric examination on entry to service showed the Veteran to have normal hearing.  The Veteran had right ear puretone thresholds of 5, 5, 5, and 5 decibels at 500, 1000, 2000, and 4000 Hertz, respectively.  The left ear puretone thresholds were 10, 5, 5, and 5 decibels at 500, 1000, 2000, and 4000 Hertz, respectively.  A March 1968 service treatment record indicates that the Veteran reported difficulty hearing.  He had had his ears cleaned out the day before.  The Veteran reported that he worked with artillery and he was concerned about his hearing.  Later in March 1968 the Veteran was provided an audiometric examination as part of his examination for discharge from service.  The examination revealed the Veteran to have normal hearing.  The Veteran had right ear puretone thresholds of 0, 0, 0, and 10 decibels at 500, 1000, 2000, and 4000 Hertz, respectively.  The left ear puretone thresholds were 5, 5, 5, and 5 decibels at 500, 1000, 2000, and 4000 Hertz, respectively.  

A November 2004 private treatment record contains the first post-service complaint of decreased hearing.  A March 2007 private audiology report is the earliest to show that the Veteran has hearing loss.  The report showed that the Veteran's audiometric thresholds were greater than 40 decibels at 4000 Hertz in each ear.  38 C.F.R. § 3.385.

A May 2007 note from a private doctor states that the Veteran has a high frequency hearing loss consistent with noise exposure.  The doctor noted that the Veteran's left ear is worse, consistent with the Veteran loading shells with his left ear toward the gun in Vietnam.  

In a January 2008 letter the Veteran's VA primary care physician reported that the Veteran had significant exposure to 105mm howitzer noise in an artillery unit from 1966 through 1968.  She stated that she felt that it is as likely as not the in-service noise exposure contributed to the Veteran's current hearing loss.

On VA audiological examination in August 2007 the Veteran was shown to have bilateral hearing loss.  The right ear puretone thresholds were 10, 10, 15, 20, 30, 25, 60, 50, and 40 decibels at 250, 500, 1000, 1500, 2000, 3000, 4000, 6000, and 8000 Hertz, respectively.  The left ear puretone thresholds were 15, 10, 20, 35, 40, 65, 70, 55, and 50 decibels at 250, 500, 1000, 1500, 2000, 3000, 4000, 6000, and 8000 Hertz, respectively.  He had 96 percent speech recognition in the right ear and 92 percent speech recognition in the left ear.  The Veteran reported post-service noise exposure of 7.5 years of construction (framing and concrete), running saws for 28 years (with hearing protective devices), and recreational noise exposure of riding motorcycles (without hearing protection).  The VA examiner noted that the Veteran's audiological examination on discharge from service showed normal hearing sensitivity bilaterally.  She opined that based on the normal hearing sensitivity at the time of discharge it was her opinion that the Veteran's current hearing loss is unrelated to service.  The VA examiner noted that a medical study had found that there is no scientific basis for delayed onset noise-induced hearing loss.  She further noted that another study indicated that previously noise-exposed ears are not more sensitive to future noise exposure.   

Although the Veteran reported difficulty hearing during service, when examined two days later for discharge from service, the audiometric report indicated that the Veteran had normal hearing as defined by VA.  See 38 C.F.R. § 3.385.  As such, any contentions of the Veteran that he has had hearing loss since discharge from service would not be considered credible.  Audiometric verification of hearing loss was not shown until March 2007, more than 38 years after discharge from service.  

Although there are two physician opinions in support of the Veteran's claim that his hearing loss is due to in-service noise exposure, the Board does not find these opinions to be as probative as the August 2007 VA audiologist's negative opinion.  The Board may favor the opinion of one competent medical expert over that of another, if an adequate statement of reasons or bases is furnished.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board notes that there is no indication that the physicians reviewed the Veteran's service treatment records.  Neither of the physicians discussed the fact that the Veteran had normal hearing on discharge from service.  Furthermore, neither of the physicians indicated that they had reviewed any audiological examination reports and or that they had any knowledge of the extent of the Veteran's post-service noise exposure.  To the contrary, the VA audiologist provided the Veteran an audiometric examination and she showed detailed knowledge of the Veteran's noise exposure during and following service.  She discussed the Veteran's hearing acuity at discharge from service and explained the significance of the Veteran's normal hearing at that time.  Based on the audiologist's expertise, her in-depth knowledge of the Veteran's medical history and noise exposure history, her knowledge of the medical studies concerning hearing loss, and her supporting rationale, the Board finds that the VA audiologist's opinion is more probative and carries greater weight than the physician opinions that are in support of the Veteran's claim.  As noted above, the evidence of normal hearing on discharge from service, and the fact that hearing loss for VA purposes was not verified until more than 38 years after discharge from service, supports the VA audiologist's opinion.  

The Board recognizes the Veteran currently has hearing loss, and does not dispute the Veteran's contentions regarding noise exposure during active duty service.  Nevertheless, there is no post-service indication of any complaints of decreased hearing until November 2004, more than 35 years after discharge from active duty service, and the most probative medical evidence weighs against the Veteran's claim. 

Accordingly, the Board concludes that the preponderance of the evidence is against the claim.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and service connection for bilateral hearing loss must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


